Citation Nr: 1524990	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  11-32 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypersomnolence.   

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bronchitis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for a sleep disorder, to include hypersomnolence and sleep apnea.

5.  Entitlement to service connection for diabetes mellitus, to include as secondary to a sleep disorder.

6.  Entitlement to a compensable rating for sinusitis.



REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1993 to February 1995.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in January 2010, March 2010, and May 2012. 

In May 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript is of record.

In light of the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's claim for hypersomnolence as a claim for a sleep disorder, to include hypersomnolence and sleep apnea.

The issues of entitlement to service connection for a sleep disorder and diabetes mellitus, to include as secondary to a sleep disorder; and a compensable rating for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for hypersomnolence was initially denied by the RO in September 1995 on the basis that it existed prior to service and was not permanently worsened as a result of service.  

2.  In a January 2010 rating decision, the RO declined to reopen the claim of service connection for hypersomnolence on the basis that new and material evidence had not been submitted; the Veteran did not perfect an appeal as to this claim.
 
3.  Evidence added to the record since the January 2010 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  During the Veteran's May 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the claims for entitlement to service connection for bronchitis and entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The January 2010 rating decision, which denied the Veteran's petition to reopen a claim of service connection for hypersomnolence, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening a previously denied claim of service connection for hypersomnolence have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for withdrawal of a substantive appeal on the petition to reopen a claim of entitlement to service connection for bronchitis have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of a substantive appeal on the claim for a TDIU have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claim

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a September 1995 rating decision, the RO denied service connection for hypersomnolence claim on the grounds that this condition existed prior to service and was not permanently worsened by such service.  The Veteran did not express disagreement with the September 1995 decision and no new and material evidence was received within a year of that determination.  Thus, the September 1995 rating decision became final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Thereafter, the RO denied multiple petitions to reopen the claim for service connection for hypersomnolence in rating decisions issued in July 2000, December 2004, March 2007 and January 2010 on the basis that new and material evidence had not been submitted.  The Veteran did not express disagreement with any of these decisions and no new and material evidence received within a year of these rating decisions.  Thus, these rating decisions are final.  Id.

In August 2010, the Veteran filed another petition to reopen his claim for service connection for hypersomnolence, which was denied by way of a rating decision issued in June 2011.  Thereafter, the Veteran filed a timely notice of disagreement with the rating decision, which led to the present appeal.  

At the time of the last final rating decision in January 2010, the evidence of record consisted of the Veteran's service treatment records, a July 1995 VA examination report, VA treatment records, and statements from the Veteran.  

Evidence that was added to the record after the January 2010 rating decision includes service treatment records, VA treatment records, a January 2014 buddy statement from S.P., and a transcript of hearing testimony presented in May 2014.

The service treatment records are duplicates of those already of record.  The VA treatment records reflect current diagnoses of sleep apnea, insomnia, and episodes of sleep disruption.  In the buddy statement, S.P., who has known the Veteran since high school, reported that the Veteran did not have sleep problems before service and that he only slept when he needed to.  She stated that she first became aware of his sleep problems post-service, which was when she noticed that he constantly fell asleep while driving - a problem that he did not have prior to service.

As acknowledged previously, the unestablished fact that is necessary to substantiate the Veteran's claim is evidence that his condition did not exist prior to service or evidence that he had a preexisting condition that permanently worsened due to service.

The January 2014 buddy statement from S.P. and the Veteran's May 2104 hearing testimony are new.  S.P.'s competent report that the Veteran did not have problems with his sleep before his military service but did after service; including falling asleep while driving, is material because it suggests that a sleep disorder did not pre-exist service.  The Veteran's similar testimony, which is that he did not have any sleep problems until after basic training (when he had to stay up on late watches and experienced time zone changes), and that he continued to have sleep problems after service, is also material because it indicates that a sleep disorder initially manifested in service.  His testimony is also material as it suggests that to the extent that a sleep disorder existed prior to service, it worsened as a result of service.  The Veteran and S.P.'s statements are presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 513.  Accordingly, the Board finds that it must reopen the Veteran's claim.  To this extent, the appeal is granted.  The reopened claim is further addressed in the remand section.

II. Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.
 
Prior to the Board promulgating a decision in the appeal, the Veteran withdrew his appeal on the claims for entitlement to a TDIU and the petition to reopen a claim of service connection for bronchitis on the record, at a hearing held in May 2014.  The transcript has been reduced to writing and is of record.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have appellate jurisdiction to review these matters and the appeal is dismissed as to these issues.  


ORDER

The claim of service connection for hypersomnolence is reopened; to this limited extent only, the appeal is granted. 

The appeal on the petition to reopen a claim of entitlement to service connection for bronchitis is dismissed.

The appeal on the claim for entitlement to a TDIU is dismissed.


REMAND

The Board has reopened the claim of entitlement to service connection for hypersomnolence.  This claim has been broadened to include other sleep disorders and is remanded for additional development and for AOJ consideration on the merits of the claim in the first instance.

The Veteran's February 1993 Report of Examination completed upon enlistment is negative for a diagnosis of hypersomnolence or any other sleep disorder.  Thus, the presumption of soundness applies, and can only be rebutted by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096(Fed. Cir. 2004).  An examination is needed to determine whether a sleep disorder clearly and unmistakably preexisted service and was not aggravated by service.  Notably, if both prongs of rebutting the presumption of soundness are not shown by clear and unmistakable evidence then the claim becomes one of direct service connection as the Veteran would be presumed sound.  An additional opinion would be necessary to address whether any current sleep disorder is related to the in-service complaints as the nexus element of a service connection claim is not presumed when the presumption of soundness is not rebutted.  See Holton v. Shinseki, 557 F.3d 1362, 1367(Fed. Cir. 2009). 

With regard to the Veteran's claim for service connection for diabetes mellitus, the Veteran contended during the May 2014 Board hearing that his diabetes mellitus was caused by his sleep disorder.  Thus, the Board finds that the Veteran's claim for service connection for diabetes mellitus must be remanded because it is inextricably intertwined with the claim for service connection for a sleep disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Appellate action on this issue must be deferred.

With regard to the Veteran's claim for a compensable rating for sinusitis, review of the record shows that the Veteran last underwent a VA examination of his sinusitis in March 2012.  However, during his May 2014 hearing, the Veteran testified that this disability has worsened since March 2012.  In light of the Veteran's competent report of worsening symptoms, VA is required to afford him a contemporaneous VA examination to assess the current nature and severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Board notes further that the Veteran's sinusitis disability may have active and inactive stages as he testified that it tends to manifest or flare with changing of the seasons.  It is essential to attempt to schedule the Veteran for an examination of his sinusitis during an active stage.  See generally Ardison v. Brown, 6 Vet. App. 405 (1994).  The Board has no discretion and must remand this claim.

Additionally, the Veteran reported during the May 2014 Board hearing that he continues to receive VA treatment at the Decatur and East Point VA medical centers.  Treatment records are current through February 2014.  On remand, any additional VA treatment records dated after February 2014 should be added to the file.  The Veteran also reported that he also receives treatment from a primary care physician in Fort McPherson and to a physician Airy; these appear to be private clinicians.  On remand, the RO must ask the Veteran to provide or authorize VA to obtain these treatment records.  

Finally, the Veteran testified that he underwent in-patient treatment, in the form of sleep studies, at Balboa Naval Hospital during service.  These records are to be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the information and evidence necessary to substantiate his claim for service connection for diabetes mellitus on a secondary basis.

2.  Request from any appropriate source any in-patient records of the Veteran's hospitalization at the Balboa Naval Hospital for the purpose of sleep studies.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain records of the Veteran's VA treatment dated from February 2014, to include treatment records from the Decatur and East Point VA medical centers.  In addition, ask the Veteran to provide, or authorize VA to obtain, records of his treatment by clinicians in Fort McPherson and Airy.  All efforts to obtain the identified records and any negative responses should be documented in the claims file.

4.  After associating any additional pertinent evidence with the claims folder, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his sleep disorder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

(a)  The examiner is to identify all sleep disorders currently present.

(b)  The reviewing examiner is asked to review all of the evidence of record, and offer an opinion as to whether the Veteran had a sleep disorder that clearly and unmistakably (i.e., it is undebatable) preexisted his military service.

(c) If the answer to (b) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

(d)  If it is not clear and unmistakable (i.e., it is undebatable) that a sleep disorder pre-existed service AND was not aggravated by service, then is it at least as likely as not that any current sleep disorder (e.g. hypersomnolence, insomnia, or sleep apnea) had onset in service or is otherwise related to his military service?

A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained in the examination report.
   
5.  After associating any additional evidence with the file, schedule the Veteran for an examination to determine the nature and severity of his sinusitis.  If possible, the examination should be scheduled during an active stage of his sinusitis disability.

The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should identify all pathology found to be present, including the Veteran's account of symptomatology.  All findings and conclusions should be set forth in a legible report.

The examiner must state whether the Veteran's sinusitis is productive of incapacitating episodes, and if so, at what frequency.  For VA compensation purposes, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

The examiner should state whether the Veteran's sinusitis requires the use of antibiotic treatment and, if so, note the duration of that treatment.  The examiner should also state whether the disability has required surgery.  In addition, the examiner should state whether the disability is manifested by headaches, pain or tenderness, and purulent discharge or crusting.  The examiner should note whether the disability is only detectable by x-ray.

6.  After ensuring that the requested development is completed, readjudicate the appeal.  If service connection is granted for a sleep disorder, undertake any additional development required to adjudicate the claim for diabetes mellitus on a secondary basis.  If any of the benefits sought are not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


